Name: Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 33 COUNCIL REGULATION (EEC) No 1223 / 83 of 20 May 1983 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, (EEC) No 878 / 77 ( s ), as last amended by Regulation (EEC) No 771 / 83 ( 6 ), must accordingly be repealed ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Whereas , however , the impact of this measure on the economies of the Member States concerned should be moderated as far as possible ; whereas , for this reason , the new rates should be applied within a reasonable period , coinciding if possible with the beginning of the marketing year or with a change in prices ; whereas derogations must be made notably for certain amounts contained in Council Regulation (EEC) No 337 / 79 of 5 February 1979 on the common organization of the market in wine ( 7 ), as last amended by Regulation (EEC) No 3082 / 82 ( 8 ), in order to guarantee equality of treatment for the parties concerned during the period of application of a given intervention of destination measure ; Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy 0 ), as last amended by Regulation (EEC ) No 2543 / 73 ( 2 ), and in particular Article 3 thereof , Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas the situation referred to in Article 3 ( 1 ) of Regulation No 129 , in respect of which derogations may be made from the principle of using parities for converting one currency into another , now obtains in various Member States ; Whereas , in order to avoid differing treatment of interdependent products , provision should be made for the new rates to apply with effect from the same date for the cereals sector , with the exception of durum wheat and durum wheat groats and meal , and for the eggs and poultrymeat , ovalbumin and lactalbumin sectors ; Whereas fixing a representative rate leads to an adjustment of agricultural prices ; whereas the problems raised by the modification of exchange rates are the subject of Community provisions , in particular Council Regulation (EEC ) No 1134 / 68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC ) No 653 / 68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ( 9 ); whereas these provisions only cover the case of a change in the parity of a currency ; whereas they should also be applied in this case ; whereas , however , in so far as the parties concerned may request the cancellation of documents or certificates , such application would be justified only if they are placed at a disadvantage as a result of the fixing of the new representative rates ; whereas , however , provision Whereas it has been possible to solve the problems posed by such a situation by applying monetary compensatory amounts and representative conversion rates for the purposes of the common agricultural policy ; whereas this arrangement leads to divergent price levels in the Member States concerned ; whereas , however , in order to prevent the maintenance of unchanged rates for the common agricultural policy from leading to an increase in the difference between price levels expressed in national currencies when prices are increased and in view of the fact that certain adjustments may be made to the rates to adapt them to the real economic situation in the Member States , representative rates for the currencies of the Member States concerned should be fixed at levels more closely related to the actual economic situation ; whereas , at the same time, all the representative rates should be republished in a new text ; whereas Council Regulation ( 5 ) OJ No L 106 , 29 . 4 . 1977 , p. 27 . ( «) OJ No L 85 , 31 . 3 . 1983 , p. 95 .( ») OJ No 106 , 30 . 10 . 1962 , p. 2553 / 62 . ( 7 ) OJ No L 54 , 5 . 2 . 1979 , p. 1 .( 2 ) OJ No L 263 , 19.9 . 1973 , p. 1 . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 73 . ( «) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 8 ) OJ No L 326 , 23 . 11 . 1982 , p. 1 H OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 132 / 34 Official Journal of the European Communities 21 . 5 . 83 should be made for this right to be replaced by another giving rise to compensation for the disadvantage suffered ; Whereas it may be necessary , following changes in the representative rates , to adjust the amounts which are not connected with the price-fixing but are fixed in ECU , notably for the purposes of the socio-structural measures ; whereas , however , such adjustment must be limited to the level necessary to avoid a reduction in such amounts in national currency in the Member State where the revaluation of the representative rate is highest ; Whereas the Monetary Committee will be consulted and, in view of the urgency , the envisaged measures should be adopted under the conditions laid down in Article 3 ( 2 ) of Regulation No 129 , Article 4 1 . The provisions of Regulation (EEC) No 1134 / 68 in respect of an alteration of the relationship between the parity of the currency of a Member State and the value of the unit of account shall apply . 2 . However , the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134 / 68 shall apply only if the application of the new representative rates is disadvantageous to the party concerned . Before the date of application of the new rate it may be decided , in accordance with the procedure provided for in Article 6 , to offset this disadvantage by an appropriate measure . In this case , advance fixing and the certificate or document attesting thereto may not be cancelled . 3 . It may be decided , in accordance with the procedure provided for in Article 6 , to derogate from the provisions referred to in paragraph 1 .HAS ADOPTED THIS REGULATION: Article 1 Where transactions to be carried out in pursuance of instruments relating to the common agricultural policy , or specific rules laid down by virtue of Article 235 of the Treaty , require the currencies referred to in Article 2 to be expressed in another currency or in ECU , the rate of exchange shall , notwithstanding Article 2 ( 1 ) of Regulation No 129 , be that corresponding to the representative rate for that currency . Article 5 1 . In the event of a revaluation of one or more representative rates , the amounts fixed in ECU which are not linked to the fixing of prices may be increased in accordance with the procedure referred to in Article 6 . 2 . As regards the amounts which Member States determine within upper and lower limits , the increase shall apply to the maximum and minimum amounts . In the case of the upper limit , the increase may not exceed the amount necessary to avoid a reduction in national currency of the amounts actually applicable in the Member State in which the effect of the revaluation on these amounts is the greatest . In the case of the lower limit , paragraph 3 shall apply . 3 . As regards the other amounts referred to in paragraph 1 , the increase may not exceed the amount necessary to avoid a reduction in national currency of the amounts in question in the Member State for whose currency the revaluation is greatest . Article 2 1 . The representative rates and the dates with effect from which they shall apply are given in Annexes I to IX . 2 . Other dates may be fixed , in accordance with the procedure provided for in Article 6 , for the amounts referred to in Articles 10 , 11 , 12a , 14 , 14a , 15 , 39 , 40 and 41 of Regulation (EEC) No 337 / 79 . Article 3 The provisions of this Regulation shall apply subject to the provisions of Regulation (EEC) No 129 / 78 ( 1 ). Article 6 The detailed rules for implementing this Regulation shall be adopted in accordance with the procedure provided for in :(*) OJ No L 20 , 25 . 1 . 1978 , p. 16 . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 35 ( a ) Article 26 of Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals 0 ), as last amended by Regulation (EEC) No 1451 / 82 ( 2 ); or (b ) the corresponding Article of the other Regulations on the common organization of the agricultural markets ; or , where appropriate , ( c ) Article 18 of Council Directive 72 / 159 /EEC ( 3 ), as last amended by Directive 82 / 436 / EEC ( 4 ); or ( d) the corresponding Article in other Community provisions establishing a similar procedure . Article 7 Regulation (EEC) No 878 / 77 is hereby repealed . Article 8 This Regulation shall enter into force on 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1983 . For the Council The President I. KIECHLE ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 164 , 14 . 6 . 1982 , p. 1 . ( 3 ) OJ No L 96 , 23 . 4 . 1972 , p. 1 . ( 4 ) OJ No L 193 , 3 . 7 . 1982 , p. 37 . No L 132 / 36 Official Journal of the European Communities 21 . 5 . 83 ANNEX J BELGIUM/LUXEMBOURG 1 . 1 ECU = 44,3662 Belgian francs / Luxembourg francs . This rate shall apply from :  1 January 1984 for the fishery products sector ,  23 May 1983 in all other cases . 2 . Until the date given in point 1 , the following rate shall apply to the fishery products sector : 1 ECU = 44,9704 Belgian francs / Luxembourg francs . ANNEX II DENMARK 1 ECU = 8,234 Danish kroner . ANNEX III FEDERAL REPUBLIC OF GERMANY 1 . 1 ECU = 2,51457 German marks . This rate shall apply from:  23 May 1983 for the beef and veal sector ,  23 May 1983 for the sheepmeat and goatmeat sector ,  1 July 1983 for the sugar and isoglucose sector ,  1 August 1983 for the eggs and poultrymeat , ovalbumin and lactalbumin sectors ,  1 November 1983 for the pigmeat sector ,  16 December 1983 for the wine sector ,  1 January 1984 for the fishery sector ,  1 July 1985 for the seeds sector ,  the beginning of the 1983 / 84 marketing year for other products for which there is a marketing year which has not yet started by 23 May 1983 ,  23 May 1983 in all other cases . 2 . However , with regard to the 1983 / 84 marketing year , ( a ) with regard to the milk and milk products sector the following rate shall apply as from 23 May 1983 : 1 ECU = 2,54273 German marks ; ( b ) with regard to the cereals sector the following rate: 1 ECU = 2,52875 German marks shall apply :  from 1 July 1983 for durum wheat and durum wheat groats and meal ,  from 1 August 1983 for the other products falling within that sector . 3 . Until the dates given in points 1 and 2 , the following rate shall apply : 1 ECU = 2,57524 German marks , except in the seeds sector where the following rates shall apply :  1 ECU = 2,65660 German marks until 30 June 1984 ,  1 ECU = 2,57524 German marks from 1 July 1984 until 30 June 1985 . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 37 ANNEX IV FRANCE 1 . 1 ECU = 6,49211 French francs . This rate shall apply from:  23 May 1983 for the beef and veal sector ,  23 May 1983 for the sheeprneat and goatmeat sector ,  1 July 1983 for the sugar and isoglucose sector , and for durum wheat and durum wheat groats and meal ,  1 August 1983 for the cereals sector , with the exception of durum wheat and durum wheat groats and meal , and for the eggs and poultrymeat , ovalbumin and lactalbumin sectors ,  16 December 1983 for the wine sector ,  1 January 1984 for the fishery products sector ,  1 July 1984 for the seeds sector ,  the beginning of the 1983 / 84 marketing year for other products for which there is a marketing year , which has not yet started by 23 May 1983 ,  23 May 1983 in all other cases . 2 . However , ( a ) with regard to the milk and milk products sector :  the applicable rate from 23 May 1983 shall be 1 ECU = 6,5540 French francs , ( b ) with regard to the pigmeat sector :  the applicable rate from 23 May 1983 until 31 October 1983 shall be 1 ECU = 6,62985 French francs ,  the applicable rate from 1 November 1983 shall be 1 ECU = 6,77297 French francs . 3 . Until the dates given in points 1 and 2 , the following rate shall apply : 1 ECU = 6,19564 French francs , except for the pigmeat , olive oil , wine , fishery products , milk and milk products , beef and veal and sheeprneat and goatmeat sectors for which the following rate shall apply : 1 ECU = 6,37174 French francs . ANNEX V GREECE 1 . 1 ECU = 77,2479 Greek drachmas . This rate shall apply from:  23 May 1983 for the milk and milk products sector ,  23 May 1983 for the beef and veal sector ,  23 May 1983 for the sheeprneat and goatmeat sector ,  1 July 1983 for the sugar and isoglucose sector , and for durum wheat and durum wheat groats and meal ,  1 August 1983 for the cereals sector , with the exception of durum wheat and durum wheat groats and meal , and for the eggs and poultrymeat , ovalbumin and lactalbumin sectors ,  1 November 1983 for the pigmeat sector ,  16 December 1983 for the wine sector ,  1 January 1984 f6r the tobacco and fishery products sectors ,  1 July 1984 for the seeds sector ,  the beginning of the 1983 / 84 marketing year for other products for which there is a marketing year which has not yet started by 23 May 1983 ,  23 May 1983 in all other cases . 2 . Until the dates given in point 1 , the following rate shall apply : 1 ECU = 71,5619 Greek drachmas except for the olive oil sector where the following rate shall apply : 1 ECU = 66,5526 Greek drachmas . No L 132 / 38 Official Journal of the European Communities 21 . 5 . 83 ANNEX VI IRELAND 1 . 1 ECU = 0,71695 Irish pound . This rate shall apply from 23 May 1983 , 2 . Until the date given in point 1 , the following rate shall apply : 1 ECU = 0,691011 Irish pound . ANNEX VII ITALY 1 . 1 ECU = 1 341,00 Italian lire . This rate shall apply from 23 May 1983 . 2 . Until the date given in point 1 , the following rate shall apply : 1 ECU = 1 289,00 Italian lire . ANNEX VIII NETHERLANDS 1 . 1 ECU = 2,70981 Dutch guilders . This rate shall apply from:  23 May 1983 for the beef and veal sector ,  23 May 1983 for the sheepmeat and goatmeat sector ,  1 July 1983 for the sugar and isoglucose sector ,  1 August 1983 for the eggs and poultrymeat , ovalbumin and lactalbumin sectors ,  1 November 1983 for the pigmeat sector ,  16 December 1983 for the wine sector ,  1 January 1984 for the fishery products sector ,  1 July 1985 for the seeds sector ,  the beginning of the 1983 / 84 marketing year for other products for which there is a marketing year which has not yet started by 23 May 1983 ,  23 May 1983 in all other cases . 2 . However , with regard to the 1983 / 84 marketing year , ( a ) with regard to the milk and milk products sector the following rate shall apply from 23 May 1983 : 1 ECU = 2,73327 Dutch guilders ; ( b ) with regard to the cereals sector , the following rate : 1 ECU = 2,72149 Dutch guilders shall apply :  from 1 July 1983 for durum wheat and durum wheat groats and meal ,  from 1 August 1983 for the other products falling within that sector . 21 . 5 . 83 Official Journal of the European Communities No L 132 / 39 3 . Until the dates given in points 1 and 2 , the following rate shall apply : 1 ECU = 2,75563 Dutch guilders , except in the seeds sector where the following rates shall apply :  1 ECU = 2,81318 Dutch guilders until 30 June 1984 ,  1 ECU = 2,75563 Dutch guilders from 1 July 1984 until 30 June 1985 . ANNEX IX UNITED KINGDOM 1 ECU = 0,618655 pound sterling .